Name: Commission Regulation (EEC) No 2958/90 of 12 October 1990 establishing the aid amounts fixed in ecus by the Council in the hop sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 90 Official Journal of the European Communities No L 282/29 COMMISSION REGULATION (EEC) No 2958/90 of 12 October 1990 establishing the aid amounts fixed in ecus by the Council in the hop sector and reduced as a result of the monetary realignment of 5 January 1990 Whereas for the 1989 harvest the aid amounts were fixed by Council Regulation (EEC) No 2072/90 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of aid amounts in the hop sector to which the coefficient 1,001712 is applied from 24 July 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the aid amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced amounts should be fixed : Article 1 The aid amounts fixed in ecus by the Council for the 1989 harvest in the hop sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 24 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . M OJ No L 83 , 30 . 3 . 1990, p. 102. (4) OJ No L 190, 21 . 7. 1990, p. 1 . No L 282/30 Official Journal of the European Communities 13 . 10 . 90 ' ANNEX Aid granted to hop producers for the 1989 harvest Group of varieties Aid amount (ECU/ha) Aromatic 339 Bitter 389 Others 399 ,